Order entered May 16, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00802-CV

       HOSSEIN S. NAMDARKHAN AND BARDIA NAMDARKHAN, Appellants

                                           V.

              GLAST, PHILLIPS & MURRAY, P.C., MARK C. ENOCH,
             MARK C. ENOCH, PC, AND MATTHEW ENOCH, Appellees

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-00853

                                       ORDER
      Before the Court is the May 13, 2019 unopposed motion of appellant Hossein S.

Namdarkhan for an extension of time to file his combined reply/cross-appellee’s brief. We

GRANT the motion and extend the time to June 24, 2019.


                                                  /s/    ERIN A. NOWELL
                                                         JUSTICE